FLETCHER, Chief Judge
(concurring):
I concur. I think it is necessary to write to homologize my thinking with the principal opinion.
Going first to the question of the authority granted to the President of the United States under the provisions of Article 36, *83Uniform Code of Military Justice, 10 U.S.C. § 836, I agree with the statement in the principal opinion which states that the article “empowers the President to prescribe the procedure, including modes of proof, in cases before courts-martial.” Hence, the powers of the President under this article are limited to the trial level since “courts of inquiry, military commissions and other military tribunals” are co-significative.
In order for Presidential or Service directives to have jurisdictional impact upon the administration of military justice, they must be promulgated pursuant to a congressional delegation of authority, consistent with the Constitution. “In the framework of our Constitution, the President’s power to see that the laws are faithfully executed refutes the idea that he is to be a lawmaker. The Constitution limits his functions in the lawmaking process to the recommending of laws he thinks wise and the vetoing of laws he thinks bad.” Youngstown Sheet & Tube Co. v. Sawyer, 343 U.S. 579, 587, 72 S.Ct. 863, 867, 96 L.Ed. 1153 (1952).
Article 1, section 1 of the Constitution vests legislative power in the Congress. “The essentials of that function are the determination by Congress of the legislative policy and its approval of a rule of conduct to carry that policy into execution.” Hirabayashi v. United States, 320 U.S. 81, 104, 63 S.Ct. 1375, 1387, 87 L.Ed. 1774 (1943). However, “[t]he Constitution never has been regarded as denying to the Congress the necessary resources of flexibility and practicality, which will enable it to perform its function in laying down policies and establishing standards, while leaving to selected instrumentalities the making of subordinate rules within prescribed limits and the determination of facts to which the policy as declared by the Legislature is to apply.” Accord, Panama Refining Co. v. Ryan, 293 U.S. 388, 421, 55 S.Ct. 241, 248, 79 L.Ed. 446 (1935), quoted in Currin v. Wallace, 306 U.S. 1, 15, 59 S.Ct. 379, 83 L.Ed. 441 (1939).
In this vein, Congress has delegated to the President authority to prescribe rules of “procedure, including modes of proof, in cases before courts-martial which shall, so far as he considers practicable, apply the principles of law and the rules of evidence generally recognized in the trial of criminal cases in the United States district courts, but which may not be contrary to or inconsistent with this chapter.” Article 36(a), UCMJ. The language of Article 36 confines the President’s rule-making authority thereunder to matters of trial procedure. United States v. Heard, 3 M.J. 14 (1977); United States v. Hawkins, 2 M.J. 23 (1976); United States v. Washington, 1 M.J. 473, 475 n. 6 (1976); United States v. Ware, 1 M.J. 282, 285 n. 10 (1976).
The procedural steps necessary for appeal to this Court already are enunciated in Article 67, UCMJ, and Article 36 evidences no intention by the Congress to dilute its legislative judgment concerning appellate procedures by authorizing the promulgation of executive enlargements which undercut the congressional scheme. The Manual or regulations cannot bootstrap themselves into an area in which they have no jurisdiction by repeatedly exceeding their statutory mandate. See Federal Maritime Commission v. Seatrain Lines, Inc., 411 U.S. 726, 745, 93 S.Ct. 1773, 36 L.Ed.2d 620 (1973). Nor does the lapse of time, under our constitutional scheme, transform executive action into a binding legislative pronouncement. Further, the fact that this Court previously has not had occasion to reject a Manual provision or regulation for exceeding the scope of the President’s authority, even though not necessarily inconsistent with the Uniform Code, does not signify judicial sanction of all that appears in the Manual for Courts-Martial.
The second matter I must address is the applicability of Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), to the military justice system. I believe the majority made Anders the law by its decision in United States v. Palenius, *842 M.J. 86 (1977). I feel we have an obligation to follow the decisions of the United States Supreme Court where they mandate a constitutional procedure.1 As nothing in the Uniform Code of Military Justice is contrary to procedures announced by a clear majority of the Supreme Court in Anders, it must be followed. United States v. Palenius, supra.

. It is, of course, clear that this Court must follow and enforce those provisions of the Code which afford the criminal defendant greater protections than those announced by the United States Supreme Court under the Constitution, See Article 31, Uniform Code of Military Justice, 10 U.S.C. § 831.